Citation Nr: 0924287	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
with calcaneal spur and heel spur.

2.  What evaluation is warranted for tinea pedis from July 
21, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and November 2007 rating 
decisions by the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted entitlement to service connection for tinea pedis, 
and denied entitlement to service connection for  plantar 
fasciitis with calcaneal spur and heel spur, respectively.  
The June 2005 rating decision assigned a noncompensable 
rating effective from July 21, 2000.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Pittsburgh RO.  A copy 
of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his Board hearing, the Veteran stated that he had been 
receiving treatment for his feet at the VA outpatient clinic 
in Johnstown approximately twice a year.  VA outpatient 
records have not been associated with the claims file since 
November 2005.

The Veteran's last VA examination for tinea pedis was in 
August 2004.  At his hearing, the Veteran noted that his 
tinea pedis had been affecting a larger area of his feet 
since his previous examination.  See Board hearing 
transcript, pp. 23-24.  The representative also requested a 
current VA examination to determine the nature of the 
disability.  See December 2008 Statement of Representative.  
The United States Court of Appeals for Veterans Claims has 
held that when a veteran alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  The Board 
agrees that a new examination is required.

The Veteran has not received a VA examination addressing the 
etiology of his plantar fasciitis with calcaneal spur and 
heel spur.  In May 2009, the Veteran submitted a nexus 
opinion from his private physician, stating that his 
"current foot problems may be at least as likely as not 
connected to his military service[, and it] is within the 
realm of medical possibility that the planter [sic] fasciitis 
is connected to his military service."  The physician did 
not, however, provide any reasoning for his opinion.  
Furthermore, this physician's clinical records show that the 
Veteran first complained about his foot problem in December 
2004, after experiencing pain while wearing his hunting 
boots.  While the Veteran stated at his March 2009 hearing 
that all records pertaining to treatment provided by private 
physicians and podiatrists, if this situation has since 
changed he should notify VA.
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that 
evidence indicating that there may be a nexus is present, and 
a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, to include all related records 
since 2005 from the VA Medical Center in 
Altoona, Pennsylvania, and the VA 
Outpatient Clinic in Johnstown, 
Pennsylvania.  If the Veteran identifies 
any additional private medical records 
pertaining to foot care received since 
March 2009, the RO should take appropriate 
action to secure those records.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

2.  After completion of the foregoing the 
RO should schedule the Veteran for an 
examination with a podiatrist to evaluate 
his foot disabilities.  The claims folder 
is to be provided to the podiatrist for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
podiatrist should be accomplished and all 
clinical findings should be reported in 
detail.  The podiatrist should estimate as 
to what percentage of the Veteran's total 
body skin surface area is covered by tinea 
pedis.  After a full examination and 
review of the claims file, the podiatrist 
must opine whether it is at least as 
likely as not,  i.e., is there at least a 
50/50 chance, that plantar fasciitis with 
calcaneal spur and heel spur is related to 
the appellant's active duty service.  The 
podiatrist should specifically comment on 
the May 2009 opinion offered by Dr. L. 
Beatty.  A complete rationale must be 
provided for any opinion offered.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
what evaluation is warranted for tinea 
pedis from July 21, 2000, and entitlement 
to service connection for plantar 
fasciitis with calcaneal and heel spurs.  
If any claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


